Citation Nr: 0217569	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969 and from May to July 1973, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied his claim of 
entitlement to service connection for bilateral ankle 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

On his February 1999 Substantive Appeal (VA Form 9, Appeal 
to the Board), the veteran requested the opportunity to 
testify at a hearing held before a member of the Board at 
the local VA office.  In a signed statement, however, dated 
in December 2000 and filed at the RO that same month, the 
veteran indicated that he no longer wished to be afforded a 
Board hearing, and instead wanted the case forwarded to the 
Board.  In light of the foregoing, the veteran's request for 
a Board hearing has been withdrawn.  See 38 C.F.R. § 
20.704(e) (2002).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  There is no medical evidence showing that veteran has 
either a right or left ankle disability.

CONCLUSION OF LAW

Bilateral ankle disability was not incurred in or aggravated 
by active service, and arthritis may not be so presumed.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim of service connection for bilateral 
ankle disability, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran has been provided with a VA examination in April 
1998 to determine the nature and extent of his bilateral 
ankle disability and to obtain an opinion as to the etiology 
of this condition.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  He and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the 
veteran to prevail on the claim.  In a June 2001 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  There is no identified 
relevant evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

B.  Background

The veteran essentially contends that service connection is 
warranted for bilateral ankle disability because this 
condition was caused or aggravated by his second period of 
service.  In support, he cites his flat foot deformity, for 
which he received extensive treatment during his second 
period of service, and maintains that it caused him to have 
ankle problems during that latter period of service.  
Moreover, he points out that he was medically discharged due 
to this condition.  In addition, he reports that in 
September 1973 he received treatment for this disability at 
the Columbia, South Carolina, VA Medical Center.

As noted above, the veteran initially served on active duty 
from August 1966 to August 1969.  The veteran's service 
medical records during this period, including at separation, 
are negative for any complaints of ankle or foot problems, 
and indeed, the veteran does not contend otherwise.  

In May 1973, the veteran was examined for purposes of his 
enlistment into the Navy, and the Report of Medical 
Examination reflects that he was noted to suffer from 
bilateral pes planus.  The service medical records for the 
veteran's latter period of service show that he was seen for 
foot problems on several occasions and was diagnosed as 
having second-degree, bilateral pes planus; however, these 
records are silent for any complaint or treatment of ankle 
problems.  In July 1973, a Physical Evaluation Board (PEB) 
determined that the veteran's "marked pes planus deformity 
of both feet" existed prior to this period of enlistment and 
was not aggravated during that tour of duty.  The PEB also 
concluded that his bilateral pes planus precluded his 
performance of full duty and recommended that he be 
separated from service; the veteran was medically discharged 
later that month.

In September 1973, the veteran was afforded a VA 
examination, and the examination revealed that he had 
bilateral congenital flat feet, with approximately 10 arch 
degrees valgus deformity at the tarsal-metatarsal joint, and 
that the transverse arches of his feet also appeared lost.  
No ankle problems were noted and that pertinent diagnosis 
was congenital bilateral flat feet.

In a September 1973 rating decision, the RO denied the 
veteran's claim seeking service connection for "flat feet."  
In October 1973, the RO notified the veteran that service 
connection for congenital bilateral flat feet had been 
denied, but he did not appeal the determination, and the 
decision became final.  In fact, to date, the veteran has 
not submitted an application to reopen this claim.

In March 1998, the veteran filed a claim at the RO seeking 
service connection for right and left ankle disabilities, 
asserting that he injured and/or aggravated both ankles 
while serving aboard the USS Independence.  

In April 1998, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran reported 
that while serving in the Navy, he began having bilateral 
ankle pain.  In this regard, he stated that while holding a 
hose for several hours against a tension during a refueling 
exercise, his ankle began to hurt and he went to sick call 
for treatment the following day.  

The examination disclosed that the veteran ambulated with a 
slow gait, favoring both ankles, and had an "obvious" knee 
deformity, which the examiner explained, resulted in his 
accommodating varus position of his ankles and hindfeet.  In 
addition, the examiner reported that there was no ankle 
effusion, and that subtalar motion was not accompanied by 
pain.  The examination also revealed that there was no 
crepitus with tibio-talar motion, although he indicated that 
the veteran complained that the end point of dorsiflexion 
was painful.  The ankles had a negative talar tilt and 
anterior drawer test, and the examiner commented that the 
anterior talofibular ligament was nontender, bilaterally; he 
also reported that the veteran had a bilateral pes planus 
valgus deformity.  

Based on the above, the examiner diagnosed the veteran as 
having bilateral ankle pain.  Subsequent to offering this 
assessment, the examiner stated, 

Clinically, the only evidence of 
pathology I find is mal-alignment of the 
entire lower extremity with valgus at 
the knees and varus at the ankles and 
hindfeet.  He does not complain of knee 
pain, but may have some early 
degenerative changes of his ankles due 
to the abnormal stress placed by his 
mal-alignment.

The examiner indicated that the results of X-rays were 
pending; however, X-rays showed no abnormalities of either 
ankle, revealing only a small bone spur at the plantar 
surface of the left calcaneus along with calcifications at 
the extreme inferior aspect of each Achilles tendon.

In the July 1998 rating action on appeal, the RO denied 
service connection for bilateral ankle disability on the 
basis that there was no evidence showing that he received 
treatment for this condition during service.  In January 
1999, the veteran filed a Notice of Disagreement (NOD) in 
which he stated that he was treated at the Columbia, South 
Carolina, VA Medical Center on September 7, 1973, for his 
"flat feet and fallen arches," which caused his ankles to 
have severe pain.  He also charged that he was treated 
aboard the USS Independence prior to being transferred to 
the naval hospital in Naples, Italy, and was treated there 
for two weeks prior to his disability discharge.

Thereafter, at a hearing held before a hearing officer at 
the RO in May 1999, the veteran essentially reiterated the 
arguments set forth in his NOD.  In addition, he testified 
that he had no ankle problems during his initial period of 
service, which was with the Army.  In addition, the veteran 
reported that he treated the condition with over-the-counter 
medications, arch supports, and by soaking his ankles when 
they swelled.

In a June 1999 decision, the hearing officer acknowledged 
the veteran's testimony, but confirmed and continued the 
denial of this claim.  In doing so, she indicated that the 
RO made a request for records of the veteran's treatment at 
the Columbia, South Carolina, VA Medical Center, in 
September 1973, but was informed that the medical facility 
had no records for that time period.

Further, VA outpatient treatment records, dated from 1991 to 
2001, have been associated with the claims folder.  A review 
of these records shows that they are negative for a 
diagnosis of ankle disability.  Finally, the record shows 
that prior to his discharge in July 1973, the veteran was 
indeed treated at a naval hospital in Naples, Italy.

C.  Analysis

As a preliminary matter, the Board notes that although the 
veteran asserts that his ankle problems are related to his 
bilateral pes planus, service connection for that disability 
was denied by the RO in September 1973, and to date, the 
veteran has neither challenged that determination nor sought 
to reopen a claim of service connection for that benefit.  
As such, the issue on appeal before the Board concerns only 
whether service connection for bilateral ankle disability is 
warranted.  Indeed, the Board observes that the RO, as well 
as the veteran and his representative, The American Legion, 
have characterized this as the issue on appeal.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, 
for certain chronic diseases, including arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cardiovascular renal disease, including 
hypertension, is one year.  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As discussed above, this case turns on whether the veteran's 
ankle problems are related to his second period of military 
service.  Based on the Board's careful review of the lay and 
medical evidence, the Board finds that the preponderance of 
the evidence is against this claim.

The crucial issue in this case concerns whether there is 
medical evidence showing that the veteran has a right or 
left ankle disability that is related to or had its onset 
during service.  Here, the service medical records are 
negative for any complaint or treatment of ankle problems 
during both of his periods of service.  More significantly, 
however, the examiner who performed the April 1998 VA 
orthopedic examination indicated that the veteran suffered 
from bilateral ankle pain but ruled out any ankle pathology.  
In this regard, the Board notes that pain alone, without an 
identifiable underlying malady, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded 
in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  Moreover, the medical evidence, including the VA 
outpatient treatment records, dated from 1991 to 2001, do 
not show that, to date, the veteran has been diagnosed as 
having an ankle disability.

In light of the foregoing, the Board must deny this claim 
because of the absence of any competent medical evidence 
showing that the veteran has a right or left ankle 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this regard, the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, there is no basis upon which to 
establish service connection for a right or left ankle 
disability.


ORDER

Service connection for bilateral ankle disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

